1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              No. 2:15-cr-00169-MCE

12                       Plaintiff,

13         v.                                               RELATED CASE ORDER

14   TISHA LOUISE TRITES,

15                       Defendant.

16   ________________________________/

17   UNITED STATES OF AMERICA,                              No. 2:15-cr-00190-KJM

18                       Plaintiff,

19         v.

20   JOHN MICHAEL DICHAIARA,
     JAMES CHRISTOPHER CASTLE,
21   REMUS ALAN KIRKPATRICK,
     LAURA MARIE PEZZI, GEORGE B.
22   LARSEN, LARRY TODT,
     MICHAEL ROMANO,
23
                         Defendants.
24
     _________________________________/
25

26         The Court received the Notice of Related Case filed on December 12, 2019.

27   Examination of the above-entitled criminal actions reveals that these actions are related

28   within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The actions are based on the
                                                  1
1    same or similar claims, the same property transaction or event, similar questions of fact

2    and the same questions of law, and would therefore entail a substantial duplication of

3    labor if heard by different judges. Accordingly, the assignment of the matters to the

4    same judge is likely to affect a substantial savings of judicial effort and is also likely to be

5    convenient for the parties.

6           The parties should be aware that relating the cases under Local Rule 123 merely

7    has the result that both actions are assigned to the same judge; no consolidation of the

8    action is affected. Under the regular practice of this court, related cases are generally

9    assigned to the district judge to whom the first filed action was assigned.

10          IT IS THEREFORE ORDERED that the action denominated 2:15-cr-00190-KJM

11   is reassigned to Senior District Judge Morrison C. England, Jr. for all further

12   proceedings, and any dates currently set in this reassigned case only are hereby

13   VACATED. The caption on documents filed in the reassigned case shall be shown as

14   2:15-cr-00190-MCE.

15          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate

16   adjustment in the assignment of criminal cases to compensate for this reassignment.

17          IT IS SO ORDERED.

18   Dated: February 26, 2020

19

20
21

22

23

24

25

26
27

28
                                                     2
